Title: To George Washington from James Walton, 29 March 1790
From: Walton, James
To: Washington, George



Sir
New York new Goal March 29th 1790

I humbly beg liberty to present your Excellency the small ship Pastime which accompanies this—It is the production of Liesure hours which hard fortune deprived me the priveledge of employing to better advantage—I never studied the mechanical art for any other purpose but to pass a lingering moment, & to keep disagreeable reflections from encroaching on my mind, which my unfortunate situation was likely to excite—I have been near two years a prisoner, in the Goal of this City, for debts which a variety of misfortunes has put out of my power to discharge, &

have experienced all the wretchedness common to such, a situation—during this time I made the little ship and as she is not sufficient to transport me from this harbour of misery, I humbly pray your Excellency to accept of her—As I consider your Virtues a proper shrine, to which every Lover of a noble & humane soul should make an offering, and this (except my Good wishes and prayers) is all I have to make—I have myself been a soldier, & honored with a Commission, but even in that I have been unfortunate, having lost a leg, which obliges me to recruit a wooden one—But I have yet a heart left that adores your bravery in the field and wisdom in the Cabinet—and do (like all others) consider you as the protector & ornament of your Country. That you may long continue so, & final meet with endless felicity is the fervent prayer of your ever respectfull Humbl. Servt

James Walton

